Citation Nr: 1034649	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1976 to October 1980.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran requested a hearing at the RO; 
however, in October 2007, he withdrew the request.  As such, 
there is no outstanding request for hearing.  

In July 2009, the Veteran submitted additional argument and 
evidence.  In a June 2010 written brief, the Veteran's 
representative waived RO consideration of the additional 
evidence.  Therefore, the matter is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran does not have a right ankle disability and has 
not had such a disability during the pendency of the claim. 

3.  A chronic low back disability was not manifest in service; 
arthritis of the back was not manifest in the Veteran's first 
post-service year; the Veteran's current low back disability is 
not a result of an event, injury, or disease experienced in 
service.

4.  A chronic neck disability was not manifest in service; 
arthritis of the neck was not manifest in the Veteran's first 
post-service year; the Veteran's current neck disability is not a 
result of an event, injury, or disease in service.




CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for a neck disability is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  February and July 2006 letters explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The July 2006 letter also informed 
the Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than adequate.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

Regarding service connection for a right ankle disability, the 
evidence of record does not contain competent medical evidence 
that the Veteran has a current right ankle disability.  VA 
treatment records are silent for complaints, findings, treatment, 
or diagnosis relating to the right ankle.  As such, Factor A of 
McLendon is not met and a VA examination is not required.   

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent post-service treatment records 
have been secured.  Social Security Administration (SSA) 
disability records were secured and associated with the claims 
file.  The RO arranged for a VA examination in March 2008.  The 
examination is adequate for rating purposes with respect to the 
Veteran's back and neck claims as the examiner considered the 
evidence of record and the reported history of the Veteran, the 
opinions were based on an examination of the Veteran, noted all 
physical findings necessary for a proper determination in the 
matter, and a well-reasoned rationale was offered.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  A review of the record reveals that VA has 
provided all required assistance and its duty to assist is met.  
Accordingly, the Board will now turn to the merits of the claims.

The Veteran asserts that he developed chronic right ankle, low 
back and neck disabilities during service.  He contends that he 
injured his ankle during service and has a current right ankle 
disability.  The Veteran also avers that in-service injuries 
sustained to the back and neck have continued and that current 
problems began during his service in the 1970s.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Right ankle disability

A May 1977 STR notes that the Veteran complained of pain and 
swelling after he twisted his right ankle playing basketball.  
Tenderness and swelling were noted.  The impression was right 
ankle sprain.  X-rays were within normal limits.  The Veteran 
returned four days later for follow-up, reporting that swelling 
had gone done some but not completely.  He returned three weeks 
later and reported that he had no more pain but some residual 
swelling.  Range of motion was "OK".  He was prescribed an ACE 
wrap.  Later undated follow-up notes reflect that the Veteran's 
condition was essentially unchanged.  The impression was 
resolving right ankle sprain.  Hot soaks and an ACE wrap were 
prescribed.   
  
In May 1977, the Veteran was also seen in the orthopedic clinic 
for the right ankle sprain.  Examination of the right ankle 
revealed it to be nontender with full range of motion and no 
ligamentous instability.  X-rays were within normal limits, 
although showing evidence of spurs from old athletic injuries.  
The impression was right ankle sprain, resolving.  He was advised 
not to run for four weeks.  

A July 1977 STR notes that the Veteran complained of pain in his 
right ankle.  The assessment was pain secondary to an old injury.  
The Veteran was told to abstain from physical training for four 
weeks.  Three days later, the Veteran returned complaining of 
increased ankle pain and popping up to ten times per day.  It was 
noted that he had full range of motion in the ankle.  STRs 
reflect that in July and August 1977, the Veteran participated in 
physical therapy for his right ankle pain and sprain.  

A January 1980 STR notes that the Veteran presented to the clinic 
for his right ankle.  Edema was noted in the lateral aspect.  He 
complained of trauma to the right ankle and pain walking.  There 
was mild swelling, tenderness, and limited range of motion.  
Sensory and motor functions were intact.  The impression was 
secondary sprain of the right ankle.  X-rays revealed no 
fracture.  A heating pad and elevation were prescribed.  That 
same day, the Veteran was afforded another consultation.  The 
right aspect of the ankle was swollen.  Range of motion was 
limited by pain.  There was pain on dorsal plantar flexion and 
introversion with little pain on eversion.  The assessment was 
incursion injury to the right ankle.  The Veteran returned the 
next day and the ankle was noted to have swelling and edema with 
continued pain over the lateral aspect of the right ankle.  The 
assessment was healing sprained ankle.  

An August 1980 STR notes that the Veteran complained of pain in 
his right foot.  On examination, the Veteran had firm painful 
feet and a nodule on the proximal 5th metatarsal.  The assessment 
was metatarsalgia secondary to footwear.  The Veteran was 
prescribed mole skin and advised to change boots.  The Veteran 
was discharged from service in October 1980 without evidence of a 
chronic right ankle disability.

The Veteran has a work history following his discharge from 
service that includes various jobs in shipping, maintenance and 
lawn care.  Post-service treatment records do not include any 
complaints for right ankle pain.  The extensive records obtained 
from the Social Security Administration regarding the Veteran's 
application for disability benefits clearly reflect a man with 
back problems and associated depression.  They do not include any 
reference to an ankle disability.  In fact, the only reference to 
difficulty standing is related to the Veteran's complaints of low 
back pain.

In a July 2009 statement, the Veteran related that he fell from a 
cliff on rainy and muddy night in January 1980, injuring his 
right ankle.  He does not provide any information on post-service 
complaints nor does he provide any information on a currently 
diagnosed right ankle disability.

The threshold matter that must be addressed here, as in any claim 
seeking service connection, is whether there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought.  In the absence of proof of such 
disability, there is no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The  medical evidence of record does not show, or even suggest, 
that the Veteran has a chronic disability of the right ankle.  
The Veteran's VA outpatient treatment records are silent for 
complaints, findings, treatment, or diagnosis relating to the 
right ankle.  There is simply no diagnosis of a right ankle 
disability outside of the sprains the Veteran experienced during 
service.  

The Veteran is certainly competent to testify as to symptoms such 
as pain which is non-medical in nature, however, he is not 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  Thus, absent evidence of a diagnosed chronic right 
ankle disability at the time of discharge from service or anytime 
subsequent thereto, the claim must be denied because there is no 
current disability for which VA compensation benefits may be 
awarded.



Low back and neck disability
      
On September 1976 service entrance examination, the Veteran's 
spine was normal on clinical evaluation.  An August 1979 STR 
notes that the Veteran complained of back pain after he injured 
his back surfing.  He related that pain began one hour after the 
fall and became progressively worse.  The diagnosis was back 
strain due to fall.  The Veteran was prescribed Parafon Forte and 
directed to apply moist heat.  In September 1979, the Veteran 
complained of difficulty breathing and pain on the right side of 
his trunk.  He noted discomfort after heavy lifting two days 
earlier.  The assessment was muscle strain.  The Veteran was 
again prescribed medication and directed to return to the clinic 
as necessary.   
      
A January 1980 Dental STR notes that the Veteran complained of 
neck and temporal pain.  Tooth number 17 was found to be painful, 
but there were no signs of infection or swelling upon 
examination.  Salt water rinses and heat compresses were 
prescribed.  The Veteran underwent separation examination in 
October 1980; the report is silent for any findings or complaints 
regarding the Veteran's neck or back.  There was no back or neck 
disability found and the Veteran was discharged without incident.  
As noted above, he has a history of various employment in 
shipping, maintenance and lawn care.

In April 1990, the Veteran was seen at Harris Methodist Hospital 
for low back and right leg pain for several months following an 
injury sustained at work.  A myelogram showed evidence of 
posteriolateral herniation into the right at L5-S1.  Conservative 
treatment did not help and the Veteran was referred to a surgeon.  
A September 1990 discharge summary from Harris Methodist Hospital 
show that a decompressive laminectomy and discectomy and 
posterolateral fusion of L5-S1 with bone graft from posterior 
iliac crest was performed after various treatment was 
unsuccessful and the discharge diagnosis was Grade I 
spondylolisthesis at the L5-S1 level with stenosis and a 
herniated disk.   

A January 2004 VA outpatient treatment record notes that the 
Veteran complained of a two-year history of neck pain.  There was 
no weakness.  It was noted that the Veteran had chronic low back 
pain with surgery ten years prior.  June 2004 through February 
2005 VA outpatient treatment records note that the Veteran 
underwent multiple epidural steroid injections for treatment of 
his neck and back pain.

A March 2005 VA outpatient treatment record notes that the 
Veteran had complaints of neck and back pain, beginning two to 
three years prior.  His past medical history included lumbosacral 
spondylosis without myelopathy, degeneration of cervical 
intervertebral disc, cervical and lumbar radiculopathy, and low 
back pain.  Aggravating factors were "anything physical" such 
as bending, sitting, or standing too long.  His posture was 
forward head with flattened lumbar lordosis.  The Veteran had 
diagnoses of neck pain secondary to degenerative disc disease 
(DDD) and low back pain with facet degenerative joint disease 
(DJD) with failed back surgery syndrome.   

In a May 2005 SSA disability report, the Veteran noted that he 
was seen at the VA pain and spinal clinics for pain in his neck 
and back.  Treatment included "strong meds and steroid shots."  
The Veteran described he had pain in his neck and was unable to 
turn it and pain in the middle of his back that felt like a 
"wooden spike." 

A June 2005 VA outpatient treatment record notes that the 
Veteran's pain was getting worse and that he was unable to work.  
The assessment was lumbar spondylosis and post-laminectomy 
syndrome, facet atrophy, and cervical DDD.  A July 2005 VA 
outpatient treatment record notes the Veteran was treated for his 
neck and back pain with medication, a TENS unit, and therapy, 
with some relief.  An August 2005 VA outpatient treatment record 
notes that the Veteran presented with chronic neck and low back 
pain.  It was noted that he underwent cervical and caudal 
epidural steroid injections.  The assessment was chronic low back 
and neck pain secondary to DDD.  His methadone was increased.     

A November 2005 VA outpatient treatment record notes that the 
Veteran presented with chronic low back and neck pain that began 
in the 1990's.  He reported injuring his low back while working 
in apartment maintenance.  He was lifting a heavy roll of carpet 
and felt something pop in his low back.  As a result, he 
sustained a disc injury and had subsequent back surgery.  He 
reported that his low back felt "pretty good" until about 2000 
when he began to have low back stiffness.  His neck pain began in 
2002 while working when he experienced off and on shooting pain 
into his right upper extremity.  Since then, his condition 
worsened and in 2003 the pain became constant.  A 2004 Lumbar MRI 
was interpreted as revealing degenerative changes mainly due to 
facet joint and ligament hypertrophy at caudal levels.  There was 
mild neuroforaminal narrowing at L3/4 and L5/S1.  A 2004 Cervical 
MRI was interpreted as revealing degenerative changes with 
multilevel neural foraminal narrowing and a canal with mild 
narrowing at C5/6 and C6/7.  The assessment was degenerative 
joint disease (DJD) and degenerative disc disease (DDD) in the 
cervical and lumbar spine with post-surgical laminectomy in the 
lumbar spine and remarkable disc injury in the cervical spine.  

On March 2008 VA examination, the Veteran reported low back pain 
that radiated into the right lower extremity and neck pain with 
associated headaches.  He stated that movements caused sharp 
stabbing pain in his neck.  His low back pain was described as 
constant and a "stiff soreness."  The diagnoses were failed 
back syndrome from lumbar surgery and myofascial cervical 
syndrome.  The examiner noted that he found no documentation of 
an injury to the cervical spine in the STRs.  He noted there was 
a mention in a dental chart regarding radiating pain from a tooth 
to the neck but there was nothing specifically about neck 
treatment.  As such, he opined that the Veteran's neck disability 
was less likely than not related to the Veteran's time in the 
service.  He noted that the Veteran's lumbar spine disability was 
more likely than not a result of failed back syndrome from his 
surgery and specifically found that the Veteran's 1979 surfing 
injury was muscular in nature and, therefore, unrelated to the 
disc problems that were treated later in life.  The examiner 
opined that the Veteran's discectomy with laminectomy and fusion 
were due to incompetency of a disc and Grade I spondylolisthesis 
which was more likely than not a congenital problem, as there was 
no mention of back pain in the Veteran's STRs prior to or after 
his surfing injury.  He summarized that the Veteran's current low 
back disability was less likely than not related to any treatment 
or injury while he was in service.  

When reviewing the evidence as outlined above, the Board finds 
that the Veteran has current neck and back disabilities, but that 
they are not related to an event or injury during service.  The 
evidence demonstrates that the Veteran has a low back disability 
that began following a workplace injury in 1990.  There is no 
evidence of a chronic lumbar spine disability prior to that time.  
Specifically, there is no evidence of arthritis in the spine 
within one year of discharge from service or a diagnosis of any 
spine disability related to the Veteran's service.  Consequently, 
service connection for a low back disability on the basis that 
such became manifest in service and persisted or on a presumptive 
basis (for arthritis of the low back as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is 
needed to establish service connection for the Veteran's low back 
disability is competent (medical) evidence that relates such 
disability to his service/the injury therein.  That is a medical 
question.

The only competent medical evidence in the matter of a nexus 
between the Veteran's current back disability and his injury and 
complaints in service is the opinion of the March 2008 VA 
examiner.  He determined that the Veteran's current low back 
disability was more likely than not a congenital problem and that 
it was less likely than not related to any treatment or injury 
while he was in service.  For rationale, he stated that the 
Veteran's surfing injury was primarily muscular in nature and 
that there was no mention of back pain prior to or after the 
injury.  The examiner is a medical professional, and competent to 
offer an opinion in the matter; hence, the opinion is probative 
evidence.  As it includes rationale, and there is no competent 
medical evidence to the contrary, it is persuasive. 

The Veteran is competent to provide lay evidence as to his 
observation of his low back symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to establish 
by his own statements that his low back disability is 
etiologically related to a remote in-service back injury, as that 
is a complex medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).   Thus, because the only evidence in favor of the 
Veteran's claim with respect to his low back is his own 
statements which are refuted by his statements given during 
treatment showing that his back pain began following a workplace 
injury in 1990, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  Accordingly, the 
benefit of the doubt doctrine does not apply and the claim must 
be denied.

As for the neck disability, the evidence of record demonstrates 
that the Veteran has  DJD and DDD of the cervical spine.  The 
Veteran's STRs document that during service he was seen for a 
single episode of neck pain (related to his tooth) with no 
sequelae; however, a chronic disability of the neck was not noted 
on separation examination and there was no mention of any neck 
complaints.  Additionally, a November 2005 VA outpatient 
treatment record notes that the Veteran's neck pain began in 2002 
while working, further suggesting that a chronic disability was 
not manifest in service with continuity of symptomatology since 
that time.  Furthermore, there is no evidence that arthritis was 
manifest in the first post-service year.  Consequently, service 
connection for a neck disability on the basis that such became 
manifest in service and persisted or on a presumptive basis is 
not warranted.  Accordingly, what is needed to establish service 
connection for the Veteran's neck disability is competent medical 
evidence that relates such disability to his service/the injury 
therein.  As noted above, that is a medical question.

The only competent medical evidence in the matter of a nexus 
between the Veteran's current neck disability and his neck 
complaint in service is the opinion of the March 2008 VA 
examiner.  He opined that Veteran's neck disability was less 
likely than not related to his service.  For rationale, the 
examiner stated that the Veteran was seen for pain radiating from 
his tooth to his neck without further evidence of any treatment 
specifically for a neck condition as a separate entity and that 
there was no documentation of a cervical injury in the STRs.  
Thus, it was not likely that the current disability had its 
origin in service.  The examiner is a medical professional, and 
competent to offer an opinion in the matter; hence, the opinion 
is probative evidence.  As it includes rationale, and there is no 
competent medical evidence to the contrary, it is persuasive. 

As noted above, the Veteran is competent to provide lay evidence 
as to his observation of neck symptoms; however, he is not 
competent to establish by his own statements that his neck 
disability is etiologically related to service, as that is a 
complex medical question, and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).   In light of the foregoing and the unrefuted medical 
evidence that the current neck disability began decades after the 
Veteran's discharge from service, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine does not apply and 
the claim must be denied.


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


